State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 5, 2015                   106142
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

RICHARD HALL,
                    Appellant.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Rose, Devine and Clark, JJ.

                             __________


     Kevin J. Bauer, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Christopher D.
Horn of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McDonough,
J.), rendered August 5, 2013 in Albany County, convicting
defendant upon his plea of guilty of the crime of burglary in the
second degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to burglary in the second degree and waived his
right to appeal. He was sentenced in accordance with the plea
agreement to a prison term of six years, followed by three years
of postrelease supervision. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore,
the judgment is affirmed and counsel's request for leave to
                              -2-                  106142

withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Lahtinen, J.P., Rose, Devine and Clark, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court